Opinion issued July 9, 2009








NO. 01-09-00244-CV
____________

PRIDE EMERGENCY MEDICAL SERVICES, LLC, Appellant

V.

ROBERT BERLETH, INDIVIDUALLY, AND D/B/A GREYSTONE
MEDICAL SERVICES, Appellee




On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2006-07110





MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss the appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.